Dewey, J.
The claim of the administrator, Dunbar, to the *576reimbursement of all sums credited by him to the estate of Ephraim Copeland, as avails of land sold by said Dunbar, is entirely reasonable and proper; those conveyances having been declared invalid, and no estate having passed thereby. Sherman v. Atkins, 4 Pick. 283. As to his claim for interest on said sums, so far as the same can be allowed without any prejudice to the estate of Copeland beyond the loss of interest accrued upon moneys derived from those sales, that would seem reasonable. In other words; if the account of Dunbar is so corrected and stated, that the estate of Copeland shall not be affected by reason of such sales, treating them as though nothing of the kind had taken place, that mode of stating the account should be adopted. But the court do not deem it expedient, at this time, to make any final decree as to this account. After Tucker shall have paid over to Dunbar the balance in his hands, payable to the administrator, Dunbar may state a new account.